

117 HR 3881 IH: Support and Defend Our Military Personnel and Their Families Act
U.S. House of Representatives
2021-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3881IN THE HOUSE OF REPRESENTATIVESJune 14, 2021Mr. Thompson of California introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to protect the well-being of soldiers and their families, and for other purposes.1.Short titleThis Act may be cited as the Support and Defend Our Military Personnel and Their Families Act.2.Facilitating naturalization for military personnel(a)In generalAny person who has served honorably as a member of the Armed Forces of the United States in support of a contingency operation (as defined in section 101(a)(13) of title 10, United States Code), and who, if separated from the Armed Forces, was separated under honorable conditions, may be naturalized as provided in section 329 of the Immigration and Nationality Act (8 U.S.C. 1440) as though the person had served during a period designated by the President under such section.(b)Naturalization through service in the Armed Forces of the United StatesSection 328 of the Immigration and Nationality Act (8 U.S.C. 1439) is amended—(1)in subsection (a), by striking six months and inserting one year; and(2)in subsection (d), by striking six months and inserting one year.3.Timely reunification of military personnel and their nuclear familiesSection 201(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)) is amended by adding at the end the following:(F)Aliens who are eligible for an immigrant visa under paragraph (2) of section 203(a) and are the spouse, child, son, or daughter of an alien who is serving in the Armed Forces of the United States..4.Relief for immediate family members of active duty personnelSection 245 of the Immigration and Nationality Act (8 U.S.C. 1255) is amended by adding at the end the following:(n)Relief for immediate family members of active duty personnel(1)In generalThe Secretary of Homeland Security may adjust the status of an alien described in paragraph (2) to that of an alien lawfully admitted for permanent residence if—(A)the alien makes an application for such adjustment, and is physically present in the United States on the date the application is filed;(B)the alien is eligible to receive an immigrant visa and is admissible under section 212(a) (except that paragraphs (4), (6)(A), (7)(A), and (9)(B) of such section shall not apply for purposes of this subsection);(C)an immigrant visa is immediately available to the alien at the time the application is filed; and(D)the alien pays a fee, as determined by the Secretary, for the processing of such application.(2)Eligible aliens(A)In generalThe benefits provided in paragraph (1) shall apply only to an alien who is a parent, spouse, child, son, daughter, or minor sibling of an eligible member of the Armed Forces.(B)Posthumous benefitsAn alien described in subparagraph (A) shall continue to be eligible for adjustment under this subsection for 2 years after the death of an eligible member of the Armed Forces whose death was the result of injury or disease incurred in or aggravated by his or her service in the Armed Forces or, if such death occurred prior to the date of enactment of this paragraph, for 2 years after such date of enactment.(3)Eligible members of the Armed ForcesIn this subsection, eligible member of the Armed Forces means any person who—(A)has served honorably in an active duty status in the Armed Forces of the United States; and(B)if separated from the service described in subparagraph (A), was separated under honorable conditions..5.Factors to consider in initiating removal proceedings against active duty military personnel and veteransSection 239 of the Immigration and Nationality Act (8 U.S.C. 1229) is amended by adding at the end the following:(f)Considerations for active duty military personnel and veterans(1)In generalA notice to appear shall not be issued against an alien who has served honorably at any time in the Armed Forces of the United States, and who, if separated from the Armed Forces, separated under honorable conditions, without prior approval from the Secretary of Homeland Security.(2)FactorsIn determining whether to issue a notice to appear against such an alien, the Secretary shall consider the alien’s eligibility for naturalization under section 328 or 329, as well as the alien’s record of military service, grounds of deportability applicable to the alien, and any hardship to the Armed Forces, the alien, and his or her family if the alien were to be placed in removal proceedings.(3)ProhibitionAn alien who has served honorably in the Armed Forces of the United States, and who, if separated from the Armed Forces, separated under honorable conditions, shall not be removed from the United States under subparagraph (A)(i) or (B)(iii) of section 235(b)(1), section 238, or section 241(a)(5)..